               Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 1 of 158 Page ID #:1



                      1   Stephanie A. Hingle (SBN 199396)
                          Rebecca Kim (SBN 276163)
                      2   KUTAK ROCK LLP
                          777 South Figueroa St., Suite 4550
                      3   Los Angeles, CA 90071-3329
                          Telephone: (213) 312-4000
                      4   Facsimile: (213) 312-4001
                          Email:      Stephanie.Hingle@KutakRock.com
                      5   Email:      Rebecca.Kim@KutakRock.com
                      6   Attorneys for Defendants
                          NIKE INC., NIKE RETAIL SERVICES
                      7   INC., and NIKE USA INC.
                      8
                                                   UNITED STATES DISTRICT COURT
                      9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                     10
                                                           WESTERN DIVISION
                     11

                     12   ROBIN BROUILLETTE, an                   Case No.
                          individual;
                     13                                           NOTICE OF REMOVAL FILED ON
                                             Plaintiff,           BEHALF OF DEFENDANTS NIKE
                     14                                           INC., NIKE RETAIL SERVICES INC.,
                                   v.                             AND NIKE USA INC.
                     15
                          NIKE, INC.; NIKE RETAIL                 [Jury Trial Demanded]
                     16   SERVICES, INC.; NIKE USA,
                          INC.; and DOES 1-50, inclusive;         (Los Angeles County Superior Court Case
                     17                                           No. 21STCV01476)
                                             Defendants.
                     18

                     19

                     20            TO THE CLERK, ALL PARTIES, AND THEIR ATTORNEYS OF
                     21   RECORD:
                     22            PLEASE TAKE NOTICE that Defendants Nike Inc., Nike Retail Services
                     23   Inc., and Nike USA Inc. (hereinafter “NIKE”), by their undersigned counsel,
                     24   hereby remove the above-entitled state court action styled Robin Brouillette v. Nike
                     25   Inc., et al., Superior Court of the State of California, County of Los Angeles, Case
                     26   No.: 21STCV01476, to the United States District Court of California, Western
                     27   Division.
                     28   ///
K UTAK R OCK LLP                                                             CASE NO.:
 ATTO RNEY S AT LAW
    LOS A NG EL ES
                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (B) (DIVERSITY)
                          4811-0737-5069.1
               Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 2 of 158 Page ID #:2



                      1            This Notice of Removal is filed pursuant to 28 U.S.C. sections 1332, 1441
                      2   and 1446 and, in support hereof, NIKE hereby states as follows:
                      3            1.        Introduction
                      4            This case is hereby removed from state court to federal court because there is
                      5   complete diversity between Plaintiff Robin Brouillette (“Plaintiff”) and all properly
                      6   named and served Defendants. Further, the amount in controversy exceeds
                      7   $75,000.00. Therefore, this Court has original jurisdiction under 28 U.S.C. § 1332.
                      8            2.        The State Court Action
                      9            On or about January 14, 2021, a civil action was commenced in the Superior
                     10   Court of the State of California in Los Angeles County entitled, Robin Brouillette v.
                     11   Nike Inc., et al., having been assigned Case No. 21STCV01476 (Los Angeles
                     12   Super. Ct. January 14, 2021.) The Complaint asserts claims for (1) Negligence; and
                     13   (2) Premises Liability. (See Plaintiffs’ Complaint, attached hereto as Exhibit “A.”)
                     14   Plaintiffs generally allege that Robin Brouillette sustained physical injuries as the
                     15   result of a slip and fall accident on NIKE’s premises. (See Id. at ¶¶ 14 through 20.)
                     16            On or about February 4, 2021, Plaintiff served a copy of the Summons and
                     17   Complaint on NIKE. (See Exhibit “B.”) On or about March 3, 2021, NIKE filed its
                     18   general denial Answer and Affirmative Defenses to Plaintiff’s Complaint. (See
                     19   Defendants Nike Inc., Nike Retail Services Inc. and Nike USA Inc.’s Answer and
                     20   Affirmative Defenses, attached hereto as Exhibit “C.”)
                     21            3.        Pleading and Process
                     22            As required by 28 U.S.C. § 1446(a), attached are copies of all state court
                     23   process, pleadings and orders served upon the Manufacturing Defendants in the
                     24   removed case. (See Exhibits “A”, “B” and “C.”)
                     25            4.        The Removal is Timely
                     26            The Manufacturing Defendants are informed and believe that the first date
                     27   upon which any named defendant was served with a copy of said Complaint in the
                     28   removed case was February 4, 2021, when each of the NIKE defendants were
K UTAK R OCK LLP                                                      -2-     CASE NO.:
 ATTO RNEY S AT LAW
    LOS A NG EL ES
                                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (B) (DIVERSITY)
                          4811-0737-5069.1
               Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 3 of 158 Page ID #:3



                      1   served with a copy of the Summons and Complaint through their registered agent
                      2   for service of process, Computershare Governance Services Inc. (See Service of
                      3   Process Transmittals for each of the Manufacturing Defendants, attached
                      4   collectively hereto as Exhibit “B.”) Accordingly, this Notice of Removal is filed
                      5   within 30 days of service upon any defendant and, therefore, is timely under 28
                      6   U.S.C. § 1446(b). (See United Computer Sys. v. AT&T Corp., 298 F3d 756, 762
                      7   (9th Cir. 2002).)
                      8            5.        Basis for Removal – Diversity Jurisdiction
                      9            This is a civil action that falls within the Court’s original jurisdiction under
                     10   28 U.S.C. § 1332 (diversity of citizenship), and is one which may be removed to
                     11   this Court by NIKE pursuant to the provisions of 28 U.S.C. § 1441 in that it is a
                     12   civil action between citizens of different states and the matter in controversy
                     13   exceeds the sum of $75,000, exclusive of interest and costs.
                     14            6.        Amount in Controversy
                     15                      a.    The amount in controversy for this matter exceeds $75,000,
                     16   exclusive of interest and costs. (See 28 U.S.C. § 1332.) California law prohibits
                     17   Plaintiffs from stating in their Complaint the amount of damages claimed. (See
                     18   Cal. Code of Civil Procedure § 425.10 (b) (specific amount of damages in personal
                     19   injury or wrongful death action may not be stated in complaint).) However, along
                     20   with the Complaint, Plaintiff filed a Statement of Damages on or about
                     21   January 14, 2021 which seeks economic damages in the amount of $1,000,000.00
                     22   and non-economic damages in the amount of $2,000,000.00. (See Plaintiff’s
                     23   Statement of Damages, attached hereto as Exhibit “D.”) Thus, the amount of
                     24   damages sought exceeds the jurisdictional limit and removal is proper.
                     25            Removal is also proper because a fair reading of the Complaint shows that
                     26   the amount in controversy requirement has been met. (See Kenneth Rothchild Trust
                     27   v. Morgan Stanley Dean Witter, 199 F.Supp.2d 993 (C.D. Cal. 2002).)
                     28   ///
K UTAK R OCK LLP                                                       -3-       CASE NO.:
 ATTO RNEY S AT LAW
    LOS A NG EL ES
                                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (B) (DIVERSITY)
                          4811-0737-5069.1
               Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 4 of 158 Page ID #:4



                      1                      b.   Where a plaintiff’s complaint does not specify the amount of
                      2   damages being sought, whether or not the amount in controversy exceeds
                      3   jurisdictional limits can be ascertained from the complaint. (See Singer v. State
                      4   Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997). This burden can easily
                      5   be met if it is facially apparent from the allegations in the complaint that the
                      6   plaintiff’s claims exceed $75,000.00. (See Kenneth Rothchild Trust v. Morgan
                      7   Stanley Dean Witter, 199 F.Supp.2d at 998; see also Campbell v. State Farm Mut.
                      8   Auto Ins. Co., No. CV87-7759 JMI (GHKx), 1988 U.S. Dist. LEXIS 19496, 2-3
                      9   (C.D. Cal. 1988) (“For removal purposes, the amount in controversy is to be
                     10   determined by the allegations in the complaint or where they are not dispositive, by
                     11   allegations in the petition for removal”); Davenport v. Procter & Gamble Mfg. Co.,
                     12   241 F2d 511, 514 (2nd Cir. 1957) (“Removability is determined by the allegations of
                     13   the complaint if it sets up the amount in controversy, and, if it does not, the court
                     14   may look to the petition for removal”).)
                     15                      c.   Plaintiff alleges that she sustained physical injuries, emotional
                     16   distress, and incurred past and future medical expenses and lost earnings as the
                     17   result of a slip and fall accident on NIKE’s premises. (Complaint at ¶¶ 14 through
                     18   20.) As a result, Plaintiff seeks a total of $3,000,000.00 in economic and non-
                     19   economic damages against NIKE. (See Exhibit “D.”)
                     20                      d.   Based on these allegations, the alleged damages involved, and
                     21   on the experience of the undersigned counsel and Defendants in premises liability
                     22   cases, the amount in controversy exceeds the sum of $75,000.00. (See Gebbia v.
                     23   Wal-Mart Stores, Inc., 233 F.3d 880, 883-884 (5th Cir. 2000) (damages in slip-and-
                     24   fall case for “medical expenses, physical pain and suffering, mental anguish and
                     25   suffering, loss of enjoyment of life, loss of wages and earning capacity, and
                     26   permanent disability and disfigurement” met the jurisdictional threshold); Luckett v.
                     27   Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (removal proper where it is
                     28   facially apparent that amount in controversy exceeds $75,000).)
K UTAK R OCK LLP                                                      -4-       CASE NO.:
 ATTO RNEY S AT LAW
    LOS A NG EL ES
                                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (B) (DIVERSITY)
                          4811-0737-5069.1
               Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 5 of 158 Page ID #:5



                      1                      e.    A fair reading of these allegations reveals that the alleged
                      2   damages involved are substantial and exceed $75,000.00, exclusive of interest and
                      3   costs, and that this case meets the jurisdictional requirement.
                      4            7.        Citizenship of the Parties
                      5            The requisite complete diversity of citizenship exists between Plaintiffs and
                      6   all properly named and served Defendants. (See 28 U.S.C. §1332.)
                      7                      a.    Plaintiff is now and was at the time of filing of the Complaint
                      8   residents of the state of California. (Complaint at ¶ 1.) Plaintiff is therefore a
                      9   California citizen for purposes of federal diversity jurisdiction. (See 28 U.S.C. §
                     10   1332(a); Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).)
                     11                      b.    Nike Inc. is a corporation organized and existing under the laws
                     12   of the State of Oregon, with its principal place of business in the State of Oregon.
                     13   (Complaint at ¶ 2.) Nike Inc. was a citizen of the State of Oregon at the time of the
                     14   filing of the Complaint for purposes of federal diversity jurisdiction.
                     15                      c.    Nike Retail Services Inc. is a corporation organized and existing
                     16   under the laws of the State of Oregon, with its principal place of business in the
                     17   State of Oregon. (Complaint at ¶ 2.) Nike Retail Services Inc. was a citizen of the
                     18   State of Oregon at the time of the filing of the Complaint for purposes of federal
                     19   diversity jurisdiction.
                     20                      d.    Nike USA Inc. is a corporation organized and existing under the
                     21   laws of the State of Oregon, with its principal place of business in the State of
                     22   Oregon. (Complaint at ¶ 2.) Nike USA Inc. was a citizen of the State of Oregon at
                     23   the time of the filing of the Complaint for purposes of federal diversity jurisdiction.
                     24            8.        Notice Given
                     25            Pursuant to 28 U.S.C. § 1446(d), NIKE is filing this Notice of Removal
                     26   concurrently with the State Court in which the action is currently pending. In
                     27   addition, Notice of Filing Notice of Removal was served concurrently on Plaintiff’s
                     28   counsel.
K UTAK R OCK LLP                                                          -5-    CASE NO.:
 ATTO RNEY S AT LAW
    LOS A NG EL ES
                                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (B) (DIVERSITY)
                          4811-0737-5069.1
               Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 6 of 158 Page ID #:6



                      1            9.        Venue
                      2            The United States District Court of the Central District of California,
                      3   Western Division, embraces the county in which the State Court action is now
                      4   pending and, therefore, this Court is a proper venue for this action. 28 U.S.C. §§
                      5   84(c)(1), 1441(a).
                      6            10.       Additional Discovery, Briefing, and Argument
                      7            If any question arises as to the propriety of this removal, NIKE requests the
                      8   opportunity to conduct discovery or brief any disputed issues and to present oral
                      9   argument in support of their position that this case is properly removable.
                     10            11.       Non-Waiver of Defenses
                     11            Nothing in this Notice of Removal or related documents shall be interpreted
                     12   as a waiver or relinquishment of NIKE’s right to assert any defense or affirmative
                     13   matter in this proceeding.
                     14            12.       Conclusion
                     15            Accordingly, NIKE respectfully requests that this action now pending in the
                     16   Los Angeles County Superior Court, be removed to this Court and that this action
                     17   be placed upon the           docket of this Court for further proceedings as though
                     18   originally instituted in this Court.
                     19   Dated:             March 4, 2021               KUTAK ROCK LLP
                     20
                     21

                     22
                                                                         By:                otAt)#
                                                                           Stephanie A. Hingle
                                                                           Rebecca Kim
                                                                           Attorneys for Defendants
                     23                                                    NIKE INC., NIKE RETAIL
                                                                           SERVICES INC., and NIKE USA,
                     24                                                    INC.
                     25

                     26
                     27

                     28
K UTAK R OCK LLP                                                      -6-      CASE NO.:
 ATTO RNEY S AT LAW
    LOS A NG EL ES
                                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (B) (DIVERSITY)
                          4811-0737-5069.1
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 7 of 158 Page ID #:7




           EXHIBIT A

                                                         EXHIBIT "A" Page 7 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 8 of 158 Page ID #:8




                                                         EXHIBIT "A" Page 8 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 9 of 158 Page ID #:9




                                                         EXHIBIT "A" Page 9 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 10 of 158 Page ID #:10




                                                        EXHIBIT "A" Page 10 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 11 of 158 Page ID #:11




                                                        EXHIBIT "A" Page 11 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 12 of 158 Page ID #:12




                                                        EXHIBIT "A" Page 12 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 13 of 158 Page ID #:13




                                                        EXHIBIT "A" Page 13 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 14 of 158 Page ID #:14




            EXHIBIT B

                                                         EXHIBIT "B" Page 14 of 158
           Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 15 of 158 Page ID #:15

                                                                                                                                           Computershare Governance Services, Inc.
                                                                                                                                            100 Beard Sawmill Road, Shelton, CT 06484



                                                                                                                                                                                       02/05/2021
                    NIKE USA, Inc.
                    Carolyn Gutsick
                    NIKE, Inc.
                    One Bowerman Drive, Air Ace
                    Beaverton OR 97005



SERVICE OF PROCESS NOTICE                                                                                                                                                          Item: 2021-102


The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.

Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be directed to the contact set forth in line 12 below or
to the court or government agency where the matter is being heard.



 1.                            Entity Served:           NIKE USA, Inc.

 2.                           Title of Action:          Robin Brouillette vs. Nike, Inc., et al.

 3.                 Document(s) Served:                 Summons
                                                        Complaint for Damages and Demand for Jury Trial
                                                        Civil Case Cover Sheet
                                                        Civil Case Cover Sheet Addendum and Statement of Location

 4.                            Court/Agency:            Los Angeles County Superior Court

 5.                             State Served:           California

 6.                            Case Number:             21STCV01476

 7.                                Case Type:           Negligence/Personal Injury

 8.                     Method of Service:              Hand Delivered

 9.                           Date Received:            Thursday 02/04/2021

 10.                           Date to Client:          Friday 02/05/2021

 11.         # Days When Answer Due:                    30                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                   Saturday 03/06/2021                    Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                               with opposing counsel that the date of the service in their records matches the Date Received.

 12.                              Sop Sender:           Robert T. Bryson
                (Name, City, State, and Phone Number)
                                                        Santa Monica, CA
                                                        310-929-4200
 13.               Shipped To Client By:                Email Only with PDF Link

 14.                     Tracking Number:

 15.                              Handled By:           051

 16.                                       Notes:       Also Attached:
                                                        * Statement of Damages
                                                        * Plaintiff's Notice of Posting Jury Fees, etc.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At ComputerShare, we take pride in developing systems that
effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default judgment.
As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service of
process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by United Agent
Group Inc.
                                                                  Phone: 866 820 7754, Option 2 | www.cgsregisteredagent.com




                                                                                                                                            EXHIBIT "B" Page 15 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 16 of 158 Page ID #:16




                                                        EXHIBIT "B" Page 16 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 17 of 158 Page ID #:17




                                                        EXHIBIT "B" Page 17 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 18 of 158 Page ID #:18




                                                        EXHIBIT "B" Page 18 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 19 of 158 Page ID #:19




                                                        EXHIBIT "B" Page 19 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 20 of 158 Page ID #:20




                                                        EXHIBIT "B" Page 20 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 21 of 158 Page ID #:21




                                                        EXHIBIT "B" Page 21 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 22 of 158 Page ID #:22




                                                        EXHIBIT "B" Page 22 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 23 of 158 Page ID #:23




                                                        EXHIBIT "B" Page 23 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 24 of 158 Page ID #:24




                                                        EXHIBIT "B" Page 24 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 25 of 158 Page ID #:25




                                                        EXHIBIT "B" Page 25 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 26 of 158 Page ID #:26




                                                        EXHIBIT "B" Page 26 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 27 of 158 Page ID #:27




                                                        EXHIBIT "B" Page 27 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 28 of 158 Page ID #:28




                                                        EXHIBIT "B" Page 28 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 29 of 158 Page ID #:29




                                                        EXHIBIT "B" Page 29 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 30 of 158 Page ID #:30




                                                        EXHIBIT "B" Page 30 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 31 of 158 Page ID #:31




                                                        EXHIBIT "B" Page 31 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 32 of 158 Page ID #:32




                                                        EXHIBIT "B" Page 32 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 33 of 158 Page ID #:33




                                                        EXHIBIT "B" Page 33 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 34 of 158 Page ID #:34




                                                        EXHIBIT "B" Page 34 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 35 of 158 Page ID #:35




                                                        EXHIBIT "B" Page 35 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 36 of 158 Page ID #:36




                                                        EXHIBIT "B" Page 36 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 37 of 158 Page ID #:37




                                                        EXHIBIT "B" Page 37 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 38 of 158 Page ID #:38




                                                        EXHIBIT "B" Page 38 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 39 of 158 Page ID #:39




                                                        EXHIBIT "B" Page 39 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 40 of 158 Page ID #:40




                                                        EXHIBIT "B" Page 40 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 41 of 158 Page ID #:41




                                                        EXHIBIT "B" Page 41 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 42 of 158 Page ID #:42




                                                        EXHIBIT "B" Page 42 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 43 of 158 Page ID #:43




                                                        EXHIBIT "B" Page 43 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 44 of 158 Page ID #:44




                                                        EXHIBIT "B" Page 44 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 45 of 158 Page ID #:45




                                                        EXHIBIT "B" Page 45 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 46 of 158 Page ID #:46




                                                        EXHIBIT "B" Page 46 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 47 of 158 Page ID #:47




                                                        EXHIBIT "B" Page 47 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 48 of 158 Page ID #:48




                                                        EXHIBIT "B" Page 48 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 49 of 158 Page ID #:49




                                                        EXHIBIT "B" Page 49 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 50 of 158 Page ID #:50




                                                        EXHIBIT "B" Page 50 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 51 of 158 Page ID #:51




                                                        EXHIBIT "B" Page 51 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 52 of 158 Page ID #:52




                                                        EXHIBIT "B" Page 52 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 53 of 158 Page ID #:53




                                                        EXHIBIT "B" Page 53 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 54 of 158 Page ID #:54




                                                        EXHIBIT "B" Page 54 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 55 of 158 Page ID #:55




                                                        EXHIBIT "B" Page 55 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 56 of 158 Page ID #:56




                                                        EXHIBIT "B" Page 56 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 57 of 158 Page ID #:57




                                                        EXHIBIT "B" Page 57 of 158
           Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 58 of 158 Page ID #:58

                                                                                                                                           Computershare Governance Services, Inc.
                                                                                                                                            100 Beard Sawmill Road, Shelton, CT 06484



                                                                                                                                                                                       02/05/2021
                    NIKE Retail Services, Inc.
                    Carolyn Gutsick
                    NIKE, Inc.
                    One Bowerman Drive, Air Ace
                    Beaverton OR 97005



SERVICE OF PROCESS NOTICE                                                                                                                                                          Item: 2021-103


The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.

Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be directed to the contact set forth in line 12 below or
to the court or government agency where the matter is being heard.



 1.                            Entity Served:           NIKE Retail Services, Inc.

 2.                           Title of Action:          Robin Brouillette vs. Nike, Inc., et al.

 3.                 Document(s) Served:                 Summons
                                                        Complaint for Damages and Demand for Jury Trial
                                                        Civil Case Cover Sheet
                                                        Civil Case Cover Sheet Addendum and Statement of Location

 4.                            Court/Agency:            Los Angeles County Superior Court

 5.                             State Served:           California

 6.                            Case Number:             21STCV01476

 7.                                Case Type:           Negligence/Personal Injury

 8.                     Method of Service:              Hand Delivered

 9.                           Date Received:            Thursday 02/04/2021

 10.                           Date to Client:          Friday 02/05/2021

 11.         # Days When Answer Due:                    30                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                   Saturday 03/06/2021                    Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                               with opposing counsel that the date of the service in their records matches the Date Received.

 12.                              Sop Sender:           Robert T. Bryson
                (Name, City, State, and Phone Number)
                                                        Santa Monica, CA
                                                        310-929-4200
 13.               Shipped To Client By:                Email Only with PDF Link

 14.                     Tracking Number:

 15.                              Handled By:           051

 16.                                       Notes:       Also Attached:
                                                        * Statement of Damages
                                                        * Plaintiff's Notice of Posting Jury Fees, etc.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At ComputerShare, we take pride in developing systems that
effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default judgment.
As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service of
process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by United Agent
Group Inc.
                                                                  Phone: 866 820 7754, Option 2 | www.cgsregisteredagent.com




                                                                                                                                            EXHIBIT "B" Page 58 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 59 of 158 Page ID #:59




                                                        EXHIBIT "B" Page 59 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 60 of 158 Page ID #:60




                                                        EXHIBIT "B" Page 60 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 61 of 158 Page ID #:61




                                                        EXHIBIT "B" Page 61 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 62 of 158 Page ID #:62




                                                        EXHIBIT "B" Page 62 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 63 of 158 Page ID #:63




                                                        EXHIBIT "B" Page 63 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 64 of 158 Page ID #:64




                                                        EXHIBIT "B" Page 64 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 65 of 158 Page ID #:65




                                                        EXHIBIT "B" Page 65 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 66 of 158 Page ID #:66




                                                        EXHIBIT "B" Page 66 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 67 of 158 Page ID #:67




                                                        EXHIBIT "B" Page 67 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 68 of 158 Page ID #:68




                                                        EXHIBIT "B" Page 68 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 69 of 158 Page ID #:69




                                                        EXHIBIT "B" Page 69 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 70 of 158 Page ID #:70




                                                        EXHIBIT "B" Page 70 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 71 of 158 Page ID #:71




                                                        EXHIBIT "B" Page 71 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 72 of 158 Page ID #:72




                                                        EXHIBIT "B" Page 72 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 73 of 158 Page ID #:73




                                                        EXHIBIT "B" Page 73 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 74 of 158 Page ID #:74




                                                        EXHIBIT "B" Page 74 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 75 of 158 Page ID #:75




                                                        EXHIBIT "B" Page 75 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 76 of 158 Page ID #:76




                                                        EXHIBIT "B" Page 76 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 77 of 158 Page ID #:77




                                                        EXHIBIT "B" Page 77 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 78 of 158 Page ID #:78




                                                        EXHIBIT "B" Page 78 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 79 of 158 Page ID #:79




                                                        EXHIBIT "B" Page 79 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 80 of 158 Page ID #:80




                                                        EXHIBIT "B" Page 80 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 81 of 158 Page ID #:81




                                                        EXHIBIT "B" Page 81 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 82 of 158 Page ID #:82




                                                        EXHIBIT "B" Page 82 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 83 of 158 Page ID #:83




                                                        EXHIBIT "B" Page 83 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 84 of 158 Page ID #:84




                                                        EXHIBIT "B" Page 84 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 85 of 158 Page ID #:85




                                                        EXHIBIT "B" Page 85 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 86 of 158 Page ID #:86




                                                        EXHIBIT "B" Page 86 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 87 of 158 Page ID #:87




                                                        EXHIBIT "B" Page 87 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 88 of 158 Page ID #:88




                                                        EXHIBIT "B" Page 88 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 89 of 158 Page ID #:89




                                                        EXHIBIT "B" Page 89 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 90 of 158 Page ID #:90




                                                        EXHIBIT "B" Page 90 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 91 of 158 Page ID #:91




                                                        EXHIBIT "B" Page 91 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 92 of 158 Page ID #:92




                                                        EXHIBIT "B" Page 92 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 93 of 158 Page ID #:93




                                                        EXHIBIT "B" Page 93 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 94 of 158 Page ID #:94




                                                        EXHIBIT "B" Page 94 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 95 of 158 Page ID #:95




                                                        EXHIBIT "B" Page 95 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 96 of 158 Page ID #:96




                                                        EXHIBIT "B" Page 96 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 97 of 158 Page ID #:97




                                                        EXHIBIT "B" Page 97 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 98 of 158 Page ID #:98




                                                        EXHIBIT "B" Page 98 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 99 of 158 Page ID #:99




                                                        EXHIBIT "B" Page 99 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 100 of 158 Page ID #:100




                                                        EXHIBIT "B" Page 100 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 101 of 158 Page ID #:101




                                                        EXHIBIT "B" Page 101 of 158
         Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 102 of 158 Page ID #:102

                                                                                                                                           Computershare Governance Services, Inc.
                                                                                                                                            100 Beard Sawmill Road, Shelton, CT 06484



                                                                                                                                                                                       02/05/2021
                    NIKE, Inc.
                    Carolyn Gutsick
                    NIKE, Inc.
                    One Bowerman Drive, Air Ace
                    Beaverton OR 97005



SERVICE OF PROCESS NOTICE                                                                                                                                                          Item: 2021-101


The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.

Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be directed to the contact set forth in line 12 below or
to the court or government agency where the matter is being heard.



 1.                            Entity Served:           NIKE, Inc.

 2.                           Title of Action:          Robin Brouillette vs. Nike, Inc., et al.

 3.                 Document(s) Served:                 Summons
                                                        Complaint for Damages and Demand for Jury Trial
                                                        Civil Case Cover Sheet
                                                        Civil Case Cover Sheet Addendum and Statement of Location

 4.                            Court/Agency:            Los Angeles County Superior Court

 5.                             State Served:           California

 6.                            Case Number:             21STCV01476

 7.                                Case Type:           Negligence/Personal Injury

 8.                     Method of Service:              Hand Delivered

 9.                           Date Received:            Thursday 02/04/2021

 10.                           Date to Client:          Friday 02/05/2021

 11.         # Days When Answer Due:                    30                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                   Saturday 03/06/2021                    Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                               with opposing counsel that the date of the service in their records matches the Date Received.

 12.                              Sop Sender:           Robert T. Bryson
                (Name, City, State, and Phone Number)
                                                        Santa Monica, CA
                                                        310-929-4200
 13.               Shipped To Client By:                Email Only with PDF Link

 14.                     Tracking Number:

 15.                              Handled By:           051

 16.                                       Notes:       Also Attached:
                                                        * Statement of Damages
                                                        * Plaintiff's Notice of Posting Jury Fees, etc.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At ComputerShare, we take pride in developing systems that
effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default judgment.
As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service of
process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by United Agent
Group Inc.
                                                                  Phone: 866 820 7754, Option 2 | www.cgsregisteredagent.com




                                                                                                                                          EXHIBIT "B" Page 102 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 103 of 158 Page ID #:103




                                                        EXHIBIT "B" Page 103 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 104 of 158 Page ID #:104




                                                        EXHIBIT "B" Page 104 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 105 of 158 Page ID #:105




                                                        EXHIBIT "B" Page 105 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 106 of 158 Page ID #:106




                                                        EXHIBIT "B" Page 106 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 107 of 158 Page ID #:107




                                                        EXHIBIT "B" Page 107 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 108 of 158 Page ID #:108




                                                        EXHIBIT "B" Page 108 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 109 of 158 Page ID #:109




                                                        EXHIBIT "B" Page 109 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 110 of 158 Page ID #:110




                                                        EXHIBIT "B" Page 110 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 111 of 158 Page ID #:111




                                                        EXHIBIT "B" Page 111 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 112 of 158 Page ID #:112




                                                        EXHIBIT "B" Page 112 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 113 of 158 Page ID #:113




                                                        EXHIBIT "B" Page 113 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 114 of 158 Page ID #:114




                                                        EXHIBIT "B" Page 114 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 115 of 158 Page ID #:115




                                                        EXHIBIT "B" Page 115 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 116 of 158 Page ID #:116




                                                        EXHIBIT "B" Page 116 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 117 of 158 Page ID #:117




                                                        EXHIBIT "B" Page 117 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 118 of 158 Page ID #:118




                                                        EXHIBIT "B" Page 118 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 119 of 158 Page ID #:119




                                                        EXHIBIT "B" Page 119 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 120 of 158 Page ID #:120




                                                        EXHIBIT "B" Page 120 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 121 of 158 Page ID #:121




                                                        EXHIBIT "B" Page 121 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 122 of 158 Page ID #:122




                                                        EXHIBIT "B" Page 122 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 123 of 158 Page ID #:123




                                                        EXHIBIT "B" Page 123 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 124 of 158 Page ID #:124




                                                        EXHIBIT "B" Page 124 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 125 of 158 Page ID #:125




                                                        EXHIBIT "B" Page 125 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 126 of 158 Page ID #:126




                                                        EXHIBIT "B" Page 126 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 127 of 158 Page ID #:127




                                                        EXHIBIT "B" Page 127 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 128 of 158 Page ID #:128




                                                        EXHIBIT "B" Page 128 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 129 of 158 Page ID #:129




                                                        EXHIBIT "B" Page 129 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 130 of 158 Page ID #:130




                                                        EXHIBIT "B" Page 130 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 131 of 158 Page ID #:131




                                                        EXHIBIT "B" Page 131 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 132 of 158 Page ID #:132




                                                        EXHIBIT "B" Page 132 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 133 of 158 Page ID #:133




                                                        EXHIBIT "B" Page 133 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 134 of 158 Page ID #:134




                                                        EXHIBIT "B" Page 134 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 135 of 158 Page ID #:135




                                                        EXHIBIT "B" Page 135 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 136 of 158 Page ID #:136




                                                        EXHIBIT "B" Page 136 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 137 of 158 Page ID #:137




                                                        EXHIBIT "B" Page 137 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 138 of 158 Page ID #:138




                                                        EXHIBIT "B" Page 138 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 139 of 158 Page ID #:139




                                                        EXHIBIT "B" Page 139 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 140 of 158 Page ID #:140




                                                        EXHIBIT "B" Page 140 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 141 of 158 Page ID #:141




                                                        EXHIBIT "B" Page 141 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 142 of 158 Page ID #:142




                                                        EXHIBIT "B" Page 142 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 143 of 158 Page ID #:143




                                                        EXHIBIT "B" Page 143 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 144 of 158 Page ID #:144




                                                        EXHIBIT "B" Page 144 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 145 of 158 Page ID #:145




                                                        EXHIBIT "B" Page 145 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 146 of 158 Page ID #:146




             EXHIBIT C

                                                        EXHIBIT "C" Page 146 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 147 of 158 Page ID #:147



                     1   Stephanie A. Hingle (SBN 199396)
                         Rebecca Kim (SBN 276163)
                     2   KUTAK ROCK LLP
                         777 South Figueroa St., Suite 4550
                     3   Los Angeles, CA 90071-3329
                         Telephone:    (213) 312-4000
                     4   Facsimile:    (213) 312-4001
                         Email:        Stephanie.Hingle@KutakRock.com
                     5   Email:        Rebecca.Kim@KutakRock.com

                     6   Attorneys for Defendants
                         NIKE INC., NIKE RETAIL SERVICES
                     7   INC. and NIKE USA INC.

                     8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                     9                                     COUNTY OF LOS ANGELES
                    10

                    11   ROBIN BROUILLETTE, an individual;                Case No. 21STCV01476

                    12                       Plaintiff,                   Assigned for All Purposes:
                                                                          Judge Christopher W. Dybwad
                    13           v.                                       Department 31
                    14   NIKE, INC.; NIKE RETAIL SERVICES,                DEFENDANTS NIKE INC., NIKE RETAIL
                         INC.; NIKE USA, INC.; and DOES 1-50,             SERVICES INC. AND NIKE USA INC.’S
                    15   inclusive;                                       ANSWER AND AFFIRMATIVE DEFENSES
                                                                          TO PLAINTIFF’S COMPLAINT FOR
                    16                       Defendants.                  DAMAGES
                    17                                                    JURY TRIAL DEMANDED
                    18                                                    Complaint filed:      January 14, 2021
                                                                          Trial Date:           None set
                    19

                    20
                    21          COMES NOW Defendants NIKE INC., NIKE RETAIL SERVICES INC., and NIKE USA

                    22   INC. (“NIKE” or “Defendants”) and answers Plaintiff ROBIN BROUILLETTE’S Complaint for

                    23   Damages, as follows:

                    24          Pursuant to Code of Civil Procedure section 431.30 subdivision (d), the answering

                    25   Defendants deny generally and specifically each and every allegation contained in the Complaint

                    26   for Damages and all causes of action contained therein, and denies that Plaintiff sustained damages

                    27   alleged, or at all, by reason of any act, breach or omission on the part of this answering Defendant,

                    28   its agents or employees.
KUTAK ROCK LLP                                                           -1-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                         EXHIBIT "C" Page 147 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 148 of 158 Page ID #:148



                     1                                       AFFIRMATIVE DEFENSES

                     2           Discovery and investigation may reveal that one or more of the following additional

                     3   defenses are available to Defendants in this matter. Defendants accordingly assert the following

                     4   defenses. Upon completion of discovery, if the facts warrant, Defendants may withdraw any of

                     5   these defenses as may be appropriate. Defendants further reserve the right to amend this Answer

                     6   to assert additional defenses and other claims as discovery proceeds. Further answering, and by

                     7   way of additional defense, Defendants state as follows:

                     8                                   FIRST AFFIRMATIVE DEFENSE

                     9           The Complaint fails to state facts sufficient to constitute a cause of action and otherwise

                    10   fails to state a claim upon which relief may be granted.

                    11                                 SECOND AFFIRMATIVE DEFENSE

                    12           Plaintiff’s claims are barred, in whole or in part, by the applicable statute of limitations,

                    13   including but not limited to the provisions of sections 335.1, 337, 337.1, 338, 339, 340.2, 343, 361,

                    14   366.1, and 377.74 of the California Code of Civil Procedure, as well as California Commercial

                    15   Code, section 2725 and including any applicable statute of limitation and/or statute of repose of

                    16   the state of Plaintiff’s residence if not California.

                    17                                  THIRD AFFIRMATIVE DEFENSE

                    18           Defendants owed no duty to Plaintiff, and in any event, violated no duty that they may

                    19   have owed to Plaintiff.

                    20                                 FOURTH AFFIRMATIVE DEFENSE
                    21           Plaintiff’s claims are barred in whole or in part by the doctrines of laches, waiver and

                    22   estoppel.

                    23                                  FIFTH AFFIRMATIVE DEFENSE

                    24           Any and all injuries suffered by Plaintiff, the fact of which is expressly denied by

                    25   Defendants, were the direct and proximate result of sensitivities, medical conditions, reactions

                    26   and/or idiosyncrasies peculiar to Plaintiff that were unknown, unknowable or not reasonably
                    27   foreseeable to these Defendants, and not as a direct and proximate result of wrongful conduct on

                    28   the part of the Defendants, the fact of which is expressly denied by the Defendants.
KUTAK ROCK LLP                                                             -2-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                          EXHIBIT "C" Page 148 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 149 of 158 Page ID #:149



                     1                                 SIXTH AFFIRMATIVE DEFENSE

                     2          No act or omission of the Defendants was a substantial factor in bringing about the alleged

                     3   injuries of Plaintiff, nor was any such act or omission a contributing cause thereof, and any alleged

                     4   acts or omissions of Defendants were superseded by the acts or omissions of others, including

                     5   Plaintiff, which were the independent, intervening, unforeseeable, or superseding and proximate

                     6   cause of any injury, damage or loss sustained by Plaintiff.

                     7                               SEVENTH AFFIRMATIVE DEFENSE

                     8          Plaintiff has failed to join all indispensable parties; as a result of such failure to join,

                     9   complete relief cannot be accorded to those already parties to the action and will result in prejudice

                    10   to the Defendant in any possible future litigation.

                    11                                 EIGHTH AFFIRMATIVE DEFENSE

                    12          Defendants are informed and believe and on that basis allege that any injury, damage or

                    13   detriment suffered by Plaintiff as a result of the facts, circumstances, or conduct alleged in the

                    14   Complaint were caused, contributed to or exacerbated by the acts or omissions of others or Plaintiff

                    15   for which Defendant is not responsible or liable, and such acts or omissions constitute superseding

                    16   and/or intervening legal causes of Plaintiff’s alleged damages, if any.

                    17                                  NINTH AFFIRMATIVE DEFENSE

                    18          Defendant is informed and believes and thereon alleges that the other defendants, and third

                    19   parties, including those who are not served herein, failed to exercise reasonable and ordinary care,

                    20   caution or prudence in order to avoid the harm as alleged in Plaintiff’s Complaint. The resulting
                    21   damages, if any, sustained by Plaintiff was legally caused, contributed to, or exacerbated by the

                    22   negligence or other fault of said other parties. If a judgment be rendered in favor of Plaintiff, and

                    23   the negligence or other fault of said other parties be determined, allocated and apportioned, then

                    24   any judgment rendered against Defendants shall be reduced by the amount thereof.

                    25                                 TENTH AFFIRMATIVE DEFENSE

                    26          Plaintiff’s injuries, if any, were caused by natural occurrences such that they would not be
                    27   reasonably anticipated and guarded against, and therefore constitute unrecoverable losses resulting

                    28   from an act of God.
KUTAK ROCK LLP                                                           -3-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                          EXHIBIT "C" Page 149 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 150 of 158 Page ID #:150



                     1                               ELEVENTH AFFIRMATIVE DEFENSE

                     2          Plaintiff’s claims are barred in whole or in part because all acts or omissions, if any, by

                     3   these Defendants (or their agents or representatives) were privileged or justified and any claim

                     4   based thereon is barred.

                     5                               TWELFTH AFFIRMATIVE DEFENSE

                     6          To the extent that Plaintiff’s claims are based on a theory providing for liability without

                     7   proof of causation, the claims violate Defendants’ rights under the United States Constitution.

                     8                              THIRTEENTH AFFIRMATIVE DEFENSE

                     9          Any warranties made by Defendants to Plaintiffs were disclaimed.

                    10                              FOURTEENTH AFFIRMATIVE DEFENSE

                    11          Plaintiff’s claims are barred in whole or in part because Plaintiff failed to mitigate her

                    12   damages, if any.

                    13                               FIFTEENTH AFFIRMATIVE DEFENSE

                    14          Plaintiff’s claims are barred in whole or in part because assumed the risk of injury, if any,

                    15   associated with the use of the premises. Plaintiff knowingly, voluntarily and unreasonably

                    16   undertook to encounter each of the risks and hazards, if any, referred to in the Complaint and each

                    17   alleged cause of action, and this undertaking proximately caused and contributed to any loss, injury

                    18   or damages incurred by Plaintiff.

                    19                               SIXTEENTH AFFIRMATIVE DEFENSE

                    20          Plaintiff’s damages, if any, are not recoverable because they are legally too remote, indirect
                    21   and speculative.

                    22                              SEVENTEENTH AFFIRMATIVE DEFENSE

                    23          Plaintiff’s damages, if any, were the result of pre-existing medical and/or health conditions

                    24   unrelated to any conduct of Defendants.

                    25                              EIGHTEENTH AFFIRMATIVE DEFENSE

                    26          Plaintiff’s claims are barred in whole or in part to the extent Plaintiff has released, settled,
                    27   entered into an accord and satisfaction, or otherwise compromised his claims.

                    28   ///
KUTAK ROCK LLP                                                           -4-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                          EXHIBIT "C" Page 150 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 151 of 158 Page ID #:151



                     1                             NINETEENTH AFFIRMATIVE DEFENSE

                     2           Plaintiff’s claims are barred or reduced by Plaintiff’s contributory and/or comparative

                     3   negligence and/or contributory and/or comparative fault.

                     4                              TWENTIETH AFFIRMATIVE DEFENSE

                     5           To the extent Plaintiff’s claims relate to Defendant’s advertising, marketing, public

                     6   statements, lobbying, or other activities protected by the First Amendment to the United States

                     7   Constitution and the California Constitution, such claims are barred.

                     8                            TWENTY-FIRST AFFIRMATIVE DEFENSE

                     9           Defendant’s liability, if any, for non-economic loss is limited to its equitable share,

                    10   determined in accordance with the relative culpability of all persons or entities contributing to

                    11   Plaintiff’s total non-economic loss, if an, including those over whom Plaintiff could have obtained

                    12   personal jurisdiction with due diligence.

                    13                          TWENTY-SECOND AFFIRMATIVE DEFENSE

                    14           Any verdict or judgment that might be recovered by Plaintiff must be reduced by those

                    15   amounts that have indemnified, or will in the future, with reasonable certainty, indemnify Plaintiff

                    16   in whole or in part for any past or future claimed economic loss from any collateral source such as

                    17   insurance, social security, workers’ compensation or employee benefit program.

                    18                           TWENTY-THIRD AFFIRMATIVE DEFENSE

                    19           Plaintiff’s non-economic loss must be allocated in accordance with the provision of Cal.

                    20   Civil Code § 1431.1 (“Proposition 51”).
                    21                           TWENTY-FOURTH AFFIRMATIVE DEFENSE

                    22           Plaintiff’s claims are barred in whole or in part under the doctrine of misjoinder. Neither

                    23   the Complaint nor any purported cause of action alleged by Plaintiff herein state facts sufficient to

                    24   constitute a cause of action against Defendants due to Plaintiff’s failure to name as a defendant

                    25   the correct legal entity, real party in interest and/or a proper alternative entity or alter ego under

                    26   California law.
                    27   ///

                    28   ///
KUTAK ROCK LLP                                                            -5-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                           EXHIBIT "C" Page 151 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 152 of 158 Page ID #:152



                     1                           TWENTY-FIFTH AFFIRMATIVE DEFENSE

                     2          The Court lacks subject matter jurisdiction over the matters alleged in the Complaint

                     3   because the Complaint and each alleged cause of action against Defendants is barred by the

                     4   provisions of California Labor Code, section 3601, et seq.

                     5                           TWENTY-SIXTH AFFIRMATIVE DEFENSE

                     6          Defendants allege that at the time of the injuries alleged in the Complaint, Plaintiff was

                     7   employed and was entitled to receive Workers' Compensation benefits from their employer; that

                     8   Plaintiff’s employer, other than Defendants, was negligent in and about the matters referred to in

                     9   said Complaint, and that such negligence on the part of said employer proximately and concurrently

                    10   contributed to the happening of the accident and to the loss or damage complained of by Plaintiff,

                    11   if any there were, and that by reason thereof Defendants are entitled to set off any such benefits to

                    12   be received by Plaintiff against any judgment which may be rendered in favor of Plaintiff.

                    13                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                    14          If discovery shows that at the time of the injuries alleged in the Complaint, Plaintiff was

                    15   employed by and entitled to Workers' Compensation benefits from Defendants, such benefits

                    16   constitute Plaintiff’s exclusive remedy pursuant to Labor Code section 3600 et seq.

                    17                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                    18          Defendants allege that at the time of the injuries alleged in the Complaint, Plaintiff’s

                    19   employers, agents, managers, representatives, agents and/or affiliates were negligent in and about

                    20   the matters referred to in said Complaint, and that such negligence on the part of said individuals
                    21   and/or entities proximately and concurrently contributed to any loss or damage, including non-

                    22   economic damages, complained of by Plaintiff, if any there were; and that Defendants are not liable

                    23   for said proportionate share of non-economic damages.

                    24                           TWENTY-NINTH AFFIRMATIVE DEFENSE

                    25          At all times and places in the Complaint, Plaintiff was not in privity of contract with

                    26   Defendants and said lack of privity bars Plaintiff’s recovery herein upon any theory of warranty.
                    27   ///

                    28   ///
KUTAK ROCK LLP                                                           -6-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                         EXHIBIT "C" Page 152 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 153 of 158 Page ID #:153



                     1                                  THIRTIETH AFFIRMATIVE DEFENSE

                     2          Defendants had no knowledge that any of the alleged activities of which Plaintiff complains,

                     3   and which allegedly were conducted on premises owned by Defendants, were unsafe or dangerous,

                     4   and Defendants therefore did not have a duty to warn Plaintiff regarding any such alleged dangers.

                     5                                THIRTY-FIRST AFFIRMATIVE DEFENSE

                     6          At all times herein, Defendants maintained the premises at issue in a reasonably safe

                     7   condition, and therefore, Plaintiff’s claims are barred as a matter of California law.

                     8                               THIRTY-SECOND AFFIRMATIVE DEFENSE

                     9          At all times herein, Plaintiff was trespassing on the Defendants’ premises and/or did not

                    10   have permission for access to or use of the premises as alleged, and therefore Defendants had no

                    11   duty to warn Plaintiff of any alleged risks or hazards associated with the premises.

                    12                                THIRTY-THIRD AFFIRMATIVE DEFENSE

                    13          Defendants were under no legal duty to warn of the risks or hazards associated with the use

                    14   of the premises as Plaintiff and Plaintiff’s employers, agents, managers, representatives, agents

                    15   and/or affiliates and/or certain third parties yet to be identified were known to be knowledgeable

                    16   and sophisticated users and were reasonably relied upon to act upon their own independent duty to

                    17   warn or protect Plaintiff from harm. Moreover, Defendants allege that said third-parties were the

                    18   parties better positioned to warn Plaintiff and/or other users of the risks associated with the conduct

                    19   alleged and Defendants reasonably relied on said individuals or entities to convey appropriate

                    20   warnings to end users, including Plaintiff, obviating any such duty to warn on the part of
                    21   Defendants.

                    22                               THIRTY-FOURTH AFFIRMATIVE DEFENSE

                    23          Defendants had no actual or constructive knowledge of any hazards or risks associated with

                    24   the premises as alleged, and therefore, Plaintiff’s claims are barred as a matter of California law.

                    25                                THIRTY-FIFTH AFFIRMATIVE DEFENSE

                    26          Defendants did not own, lease and/or control the property as alleged in the Complaint, and
                    27   therefore, Plaintiff’s claims are barred as a matter of California law.

                    28   ///
KUTAK ROCK LLP                                                            -7-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                          EXHIBIT "C" Page 153 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 154 of 158 Page ID #:154



                     1                                THIRTY-SIXTH AFFIRMATIVE DEFENSE

                     2          Defendants were not negligent in the use or maintenance of the property as alleged in the

                     3   Complaint, and therefore, Plaintiff’s claims are barred as a matter of California law.

                     4                               THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                     5          Defendants did not willfully or maliciously fail to protect others, including Plaintiff, or warn

                     6   others, including Plaintiff, about a dangerous activity, use, structure or condition on the property,

                     7   and therefore, Plaintiff’s claims are barred as matter of California law.

                     8                               THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                     9          Defendants allege that no conduct by or attributable to them was the cause in fact or the

                    10   proximate cause of the damages, if any, suffered by Plaintiff, nor a substantial factor in bringing

                    11   about said damages.

                    12                                THIRTY-NINTH AFFIRMATIVE DEFENSE

                    13          Defendants allege that their liability, if any, in this matter is extremely minor relative to the

                    14   liability of various third parties and, therefore, the damages, if any, assessed against it should be

                    15   proportionate to the degree, nature and extent of its fault.

                    16                                   FORTIETH AFFIRMATIVE DEFENSE

                    17          Defendants allege that their liability, if any, was not a substantial factor in causing Plaintiff’s

                    18   injuries, and therefore, Plaintiff’s claims are barred as a matter of California law.

                    19                                 FORTY-FIRST AFFIRMATIVE DEFENSE

                    20          Defendants allege that if Plaintiff’s claims were already litigated and resolved in any prior
                    21   action, Plaintiff’s claims herein are barred based on the primary right and res judicata doctrines

                    22   which prohibit splitting a single cause of action into successive suits and seeking new recovery for

                    23   injuries for which the Plaintiff was previously compensated by alleged joint tortfeasors.

                    24                               FORTY-SECOND AFFIRMATIVE DEFENSE

                    25          Defendants had no knowledge that any of the alleged activities of which Plaintiff complains,

                    26   and which allegedly were conducted on premises owned, operated, or controlled by Defendants,
                    27   were unsafe or dangerous, and Defendants therefore did not have a duty to warn Plaintiff regarding

                    28   any such alleged dangers.
KUTAK ROCK LLP                                                            -8-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                            EXHIBIT "C" Page 154 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 155 of 158 Page ID #:155



                     1                            FORTY-THIRD AFFIRMATIVE DEFENSE

                     2          Defendants allege that they did not affirmatively contribute to any injury or damages alleged

                     3   by Plaintiff, and this cannot be liable for such injuries or damages.

                     4                               FORTY-FOURTH AFFIRMATIVE DEFENSE

                     5          Defendants allege that they have no liability for the work of contractors at premises owned,

                     6   operated, or controlled by Defendants, or premises where Defendants were present and working

                     7   because they did not retain control over the work of the independent contractors, and Defendant

                     8   cannot be liable for injuries caused by such contractors in the absence of retained control.

                     9                                 FORTY-FIFTH AFFIRMATIVE DEFENSE

                    10          Because Plaintiff’s Complaint is vague as drafted, these responding Defendants may not

                    11   have anticipated each and every affirmative defense available and, on that basis, reserve the right

                    12   to proffer additional affirmative defenses based on fact produced in this case.

                    13                                FORTY-SIXTH AFFIRMATIVE DEFENSE

                    14           Defendants also hereby gives notice that they intend to rely upon such other and further

                    15   affirmative defenses as may become available during investigation and discovery in this action.

                    16   Defendants reserve the right to amend this Answer to assert any such defenses, or to modify its

                    17   admissions and denials herein, based on such investigation and discovery.

                    18   ///

                    19   ///

                    20   ///
                    21   ///

                    22   ///

                    23   ///

                    24   ///

                    25   ///

                    26   ///
                    27   ///

                    28   ///
KUTAK ROCK LLP                                                           -9-
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                          EXHIBIT "C" Page 155 of 158
       Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 156 of 158 Page ID #:156



                     1                                     PRAYER FOR RELIEF

                     2         WHEREFORE, Defendants pray for relief as follows:

                     3         1.     That Plaintiff take nothing by way of her Complaint;

                     4         2.     That judgment be entered in favor of Defendants and against Plaintiff;

                     5         3.     That generally, Defendants be awarded its costs of suit incurred in this action,

                     6                including costs and any other expenses; and

                     7         4.     For such other and further relief as the Court deems just and proper.

                     8                                     JURY TRIAL DEMAND

                     9         Defendants are entitled to, and hereby demand, a trial by jury.

                    10   Dated: March 3, 2021                          KUTAK ROCK LLP
                    11

                    12                                                 By:
                                                                             Stephanie A. Hingle
                    13                                                       Rebecca Kim
                                                                             Attorney for Defendants
                    14                                                       NIKE INC., NIKE RETAIL SERVICES
                                                                             INC. and NIKE USA INC.
                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
KUTAK ROCK LLP                                                        - 10 -
 ATTORNEYS AT LAW
      IRVINE
                           ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES;
                                                  DEMAND FOR JURY TRIAL
                                                                                       EXHIBIT "C" Page 156 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 157 of 158 Page ID #:157




          EXHIBIT D

                                                        EXHIBIT "D" Page 157 of 158
Case 2:21-cv-02006-DMG-KES Document 1 Filed 03/04/21 Page 158 of 158 Page ID #:158




   Elect nically FILED by Superior Court of California, County of Los Angeles on 01/14(2021 10:31 AM Sherri R.Carler, Executive Officer/Clerk of Court, by J.Tang,Deputy Clerk




    1     ROBINS CLOUD LLP
          Robert T.Bryson (SBN 156953)
    2     Bradley R.Fagnani(SBN 261330)
          808 Wilshire Blvd., Suite 450
    3     Santa Monica,California 90401
          Telephone(310) 929-4200
    4     Facsimile(310)566-5900
          rbrysone,robinscloud.com
    5     bfagnani@robinscloud.com

    6
          Attorneys for Plaintiff,
    7     ROBIN BROUILLETTE

    8
                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
    9
   10                                                              COUNTY OF LOS ANGELES

   11
          ROBIN BROUILLE1 1E,an individual;                                              CASE NO:21STCV01476
   12
                                  Plaintiff,
   13                                                                                   STATEMENT OF DAMAGES
          vs.
   14                                                                                   [UNLIMITED CIVIL ACTION]
          NIKE,INC.; NIKE RETAIL SERVICES,
   15     INC.; NIKE USA,INC.; and DOES 1-50,
          inclusive;
   16
                                  Defendants.
   17
   18
                      Plaintiff ROBIN BROUILLETTE hereby demands the following damages in this matter:
   19
                1. For economic damages in the amount of $1,000,000.00; and
   20
                2. For non-economic damages in the amount of $2,000,000.00.
   21
   22
   23     Dated: January 14,2021                                                  ROBINS CLOUD LLP
   24
   25                                                                                                                                  Tl
                                                                                   By:                          of)
   26                                                                                          Robe      Bryson, Esq.
                                                                                               Bradley R.Fagnani, Esq.
   27                                                                                          Attorneys for Plaintiff
                                                                                               ROBIN BOUILLETTE
   28

                                                                                             1
                                                                       STATEMENT OF DAMAGES




                                                                                                                           EXHIBIT "D" Page 158 of 158
